   Case 19-50454             Doc 30    Filed 08/23/19 Entered 08/23/19 14:31:54       Desc Main
                                         Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    (Statesville Division)

In re:                                                )           Chapter 11
                                                      )
RADFORD QUARRIES, INC.                                )           Case No. 19-50454
                                                      )
                                                      )
                             Debtor.                  )

         MOTION OF THE DEBTOR FOR AUTHORITY TO RETAIN AND EMPLOY
           MOON WRIGHT & HOUSTON, PLLC AS BANKRUPTCY COUNSEL

          Radford Quarries, Inc. (the “Debtor”), by this motion (the “Motion”), hereby requests an

order approving the retention of the law firm of Moon Wright & Houston, PLLC (“MWH”) as

bankruptcy counsel for the Debtor in this Chapter 11 case. In support of this Motion, the Debtor

respectfully represents and states as follows:

                                            JURISDICTION

          1.      This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief

requested herein are Sections 327(a) and 330 of the Bankruptcy Code and Bankruptcy Rule

2014.

                                            BACKGROUND

          2.      On July 26, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in this Court. The Debtor continues to be in

possession of its properties and the management of its business as debtor-in-possession, pursuant

to Sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed

in this chapter 11 case.




MWH: 10417.001; 00020878.1
  Case 19-50454              Doc 30   Filed 08/23/19 Entered 08/23/19 14:31:54          Desc Main
                                        Document     Page 2 of 5



                                        RELIEF REQUESTED

         3.       By this Motion, the Debtor seeks the authority, pursuant to Section 327(a) of the

Bankruptcy Code and Bankruptcy Rule 2014, to retain and employ MWH as bankruptcy counsel

case to perform the legal services that will be necessary during the chapter 11 case.

         4.       The Debtor seeks to retain the firm of MWH as bankruptcy counsel because of

MWH’s extensive experience and knowledge in the field of debtors’ and creditors’ rights.

Additionally, the Debtor submits that MWH’s expertise in, experience in, and knowledge of

practicing before this Court will be efficient and cost-effective for the Debtor’s estate.

Accordingly, the Debtor believes that MWH is both well-qualified and uniquely able to represent

the estate as bankruptcy counsel in an efficient and timely manner.

         5.       Subject to Court approval in accordance with Section 330(a) of the Bankruptcy

Code, compensation will be payable to MWH on an hourly basis, plus reimbursement of actual,

necessary expenses incurred by the firm. The principal attorneys and paralegals designated to

represent the Debtors, and their agreed hourly rates, are:

              a. Richard S. Wright              $525.00 per hour

              b. Andrew T. Houston              $500.00 per hour

              c. Caleb Brown                    $280.00 per hour

              d. Cole Hayes                     $280.00 per hour

              e. Amy Murray (Paralegal)         $150.00 per hour

         6.       The hourly rates set forth above are subject to periodic adjustments to reflect

economic and other conditions.

         7.       The hourly rates set forth above are MWH’s standard hourly rates for work of this

nature. These rates are set at a level designated to fairly compensate MWH for the work of its




MWH: 10417.001; 00020878.1                        2
  Case 19-50454              Doc 30   Filed 08/23/19 Entered 08/23/19 14:31:54         Desc Main
                                        Document     Page 3 of 5



attorneys and paralegals and to cover fixed and routine overhead expenses. It is MWH’s policy

to charge its clients in all areas of practice for all other expenses incurred in connection with

each client's case. The expenses charged to clients include, among other things, mail and express

mail charges, special or hand delivery charges, document processing, photocopying charges,

charges for mailing supplies provided by the Firm to outside copying services for use in mass

mailings, travel expenses, expenses for working meals, computerized research, transcription

costs, as well as non-ordinary overhead expenses. MWH will charge the Debtor for these

expenses in a manner and at rates consistent with charges made generally to MWH’s other

clients. MWH believes that it is fair to charge these expenses to the clients incurring them rather

than to increase its hourly rates and spread the expenses among all clients.

         8.       The professional services that MWH may render to the Debtor include, but shall

not be limited to, the following:

              a. provide legal advice with respect to its powers and duties as debtors-in-possession

                  in the continued operation of its business and management of its properties;

              b. negotiate, prepare, and pursue confirmation of a chapter 11 plan and approval of a

                  disclosure statement, and all related reorganization agreements and/or documents;

              c. prepare on behalf of the Debtor necessary applications, motions, answers, orders,

                  reports, and other legal papers;

              d. represent the Debtor in all adversary proceedings related to the base case;

              e. represent the Debtor in all litigation arising from or relating to causes of action

                  owned by the estate or defending causes of action brought against the estate, in

                  any forum;

              f. appear in Court to protect the interests of the Debtor; and




MWH: 10417.001; 00020878.1                           3
  Case 19-50454              Doc 30   Filed 08/23/19 Entered 08/23/19 14:31:54           Desc Main
                                        Document     Page 4 of 5



               g. perform all other legal services for the Debtor that may be necessary and proper in

                  the chapter 11 proceeding.

         9.       To the best of the Debtor’s knowledge, and except as otherwise disclosed in the

annexed affidavit of Richard S. Wright (the “Wright Affidavit”), MWH does not hold or

represent any interest adverse to the Debtor’s estate, and MWH is a “disinterested person” as

that phrase is defined in Section 101(14) of the Bankruptcy Code. MWH’s employment is

necessary and in the best interests of the Debtor and its estate.

         10.      To the best of the Debtor’s knowledge, other than disclosed herein and in the

Wright Affidavit, MWH has not represented the Debtor’s creditors, equity security holders, or

any other parties in interest, or its respective attorneys, in any matter relating to the Debtors or its

estate. However, MWH is conducting a continuing inquiry into any matters that would affect

MWH’s disinterested status. In the event additional disclosure is necessary, MWH shall file a

supplemental affidavit setting forth any facts and circumstances relevant thereto.

         WHEREFORE, the Debtor respectfully requests that the Court authorize the

employment and retention of MWH as bankruptcy counsel for the Debtor in this Chapter 11 case

and grant such other and further relief as is just and proper.



                                        [Signature Page Follows]




MWH: 10417.001; 00020878.1                         4
  Case 19-50454              Doc 30   Filed 08/23/19 Entered 08/23/19 14:31:54   Desc Main
                                        Document     Page 5 of 5



Dated: Charlotte, North Carolina
       August 22, 2019


                  RADFORD QUARRIES, INC.

         By:             /s/ D.J. Cecile
                  D.J. Cecile
                  Vice President



                  MOON WRIGHT & HOUSTON, PLLC

         By:             /s/ Richard S. Wright
                  Richard S. Wright (NC Bar No. 24622)
                  Cole Hayes (NC Bar No. 44443)
                  121 W. Trade Street, Suite 1950
                  Charlotte, North Carolina 28202
                  Telephone: (704) 944-6560
                  Facsimile: (704) 944-0380
                  rwright@mwhattorneys.com




MWH: 10417.001; 00020878.1                        5
